Citation Nr: 0003035	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether the claim for service connection for bilateral 
foot disability other than pes planus and fungus infection, 
to include on a secondary basis, is well grounded, and if so 
whether the claim should be granted.  

3.  Entitlement to an increased (compensable) rating for 
fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The veteran 
subsequently moved to Iowa and her claims folder was 
transferred to the Des Moines, Iowa, RO.

The issues of entitlement to a compensable evaluation for 
fungus infection of the feet and of entitlement to service 
connection for disability of the feet other than pes planus 
and fungus infection are addressed in the REMAND section at 
the end of this decision.






FINDINGS OF FACT

1.  Bilateral pes planus was not noted at the veteran's 
enlistment examination in September 1944; first degree pes 
planus was noted in July 1946 at the separation examination.

2.  Bilateral pes planus is not shown to have clearly and 
unmistakably existed prior to service.

3.  The claim for service connection for bilateral foot 
disability other than pes planus and fungus infection of the 
feet is plausible.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in service.  38 
U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  The claim for service connection for bilateral foot 
disability other than pes planus and fungus infection of the 
feet is plausible.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Pes Planus

Initially, the Board notes that the veteran's claim for 
service connection for bilateral pes planus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

A veteran who served during a period of war is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on her entrance examination.  38 
U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
The presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).

The veteran's service medical records contain a September 
1944 enlistment examination report which shows that the 
veteran's feet were found to be normal. The separation 
examination, dated in July 1946, notes that the veteran had 
flat feet, first degree.  Post-service medical evidence 
confirming the presence of chronic pes planus is of record.  
Although there is some indication in the post-service medical 
evidence that the veteran had foot problems prior to entering 
military service, clear and unmistakable evidence of the 
existence of pes planus prior to service is lacking.  
Therefore, service connection is warranted for this 
disability.

Service Connection for Bilateral Foot Disability other than 
Pes Planus and Fungus Infection

The post-service medical evidence shows that the veteran has 
been found to have foot disorders in addition to the service-
connected pes planus and fungus infection.  The veteran 
claims that service connection is warranted for these 
disorders because they are etiologically related to the 
service-connected bilateral foot disability, to include 
surgical procedures required for the service-connected 
bilateral foot disability.

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused or chronically worsened by the service-
connected condition.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

A March 1983 VA outpatient record indicates that the veteran 
was found to have hallux valgus secondary to severe pes 
planus.  

Although the complete records pertaining to post-service 
surgical procedures on the veteran's feet are apparently 
unavailable, the available records show that she has 
undergone toe nail removals, osteotomies and bunionectomies.  
At a March 1996 VA examination, it was noted that the veteran 
was status post toe nail surgery with a question of surgical 
fusion of the 1st, 2nd and 3rd toes of both feet.  At a January 
1999 VA examination, it was noted that the nails of the 1st, 
2nd and 3rd toes of both feet had been surgically removed and 
that the surgery presumably included internal fixation of 
those toes since the toes were rigid and immobile at the 
interphalangeal joints.

The foregoing medical evidence is competent evidence of the 
presence of additional foot disability due to the service-
connected pes planus and fungus infection.  Therefore, well 
groundedness of this claim is established.


ORDER

Service connection for bilateral pes planus is granted.

The Board having determined that the claim for service 
connection for bilateral foot disability other than pes 
planus and fungus infection is well grounded, the appeal is 
granted to this extent.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to her well-grounded claims for a compensable 
evaluation for fungus infection of the feet and for service 
connection for additional disability of the feet.  
38 U.S.C.A. § 5107(a).  Although medical evidence sufficient 
to well ground the service connection claim is of record, a 
medical opinion specifically addressing the etiology of the 
veteran's additional foot disorders based upon examination 
findings and a review of all available pertinent medical 
records is not of record.  In addition, since the Board has 
granted service connection for bilateral pes planus and 
further development is required before the Board decides the 
veteran's claim for secondary service connection for 
additional disability of the feet, the Board will defer its 
decision on the claim for a compensable evaluation for the 
fungus infection of the feet.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims, especially 
records of prior foot surgeries.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO should obtain 
treatment records for the veteran from 
the VAMC located in Des Moines, Iowa, for 
the period from February 1999 to the 
present.

2.  Following completion of the above 
development, the RO should arrange for a 
VA examination of the veteran by a 
podiatrist.  All appropriate tests and 
studies, to include X-rays of the feet, 
should be performed, and the claims 
folder must be made available to the 
examiner for review.  

The examiner should identify each 
currently present disorder of the feet.  
With respect to each currently present 
disorder (other than pes planus and 
fungus infection), the podiatrist should 
provide opinions, based upon the 
examination results and a review of all 
pertinent evidence in the claims folder, 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to service or was caused or 
chronically worsened by the service-
connected pes planus and/or fungus 
infection of the feet.  In addressing 
whether the disorder was caused or 
worsened by the currently service-
connected bilateral foot disability, the 
podiatrist should specifically review 
records pertaining to the veteran's 
various foot surgeries, identify the 
currently present surgical residuals and 
identify the disorder(s) necessitating 
the surgery resulting in residual 
impairment, to specifically include the 
surgical fusion of the 1st, 2nd and 3rd 
toes of both feet.

The examiner should also identify all 
currently present abnormalities of the 
veteran's feet and the specific 
functional impairment resulting from the 
abnormalities, to include any limitation 
of motion, pain, incoordination, weakened 
movement and excess fatigability on use.  
To the extent possible, the examiner 
should assess the extent of any pain and 
should identify any objective evidence of 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

With respect to the veteran's pes planus, 
the examiner should specifically indicate 
whether there is marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achillis on 
manipulation, pain on manipulation and 
use accentuated, indication of swelling 
on use or characteristic callosities.  
The examiner should also indicate whether 
the condition is improved by the use of 
orthopedic shoes or appliances.

To the extent possible, the examiner 
should distinguish the functional 
impairment associated with service-
connected pes planus and any disorders 
etiologically related to pes planus and 
fungus infection from that associated 
with non service-connected disability.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disorders on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The veteran should also be provided a 
VA examination by a dermatologist to 
determine the current degree of severity 
of the fungus infection of her feet.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  All current manifestations of 
the fungus infection and any resulting 
functional impairment should be 
identified.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

4.  Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full.  Then, 
the RO should undertake any other 
indicated development and readjudicate 
the claims for service connection for 
additional disability of the feet and for 
a compensable evaluation for fungus 
infection of the feet.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



